DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 1/4/2022.

FOR THE CLAIMS:

Claim 1.	(Currently Twice-Amended) A component carrier, comprising:
a stack comprising at least two electrically conductive layer structures and [[/or]] at least one electrically insulating layer structure; and
a partially exposed layer in a central region of the stack being exposed with regard to an upper side and a lower side by [[a]] respective first and second blind holes formed in the stack;
wherein each of opposing main surfaces of the exposed layer is partially covered by a respective adhesive layer; [[and]]
wherein at least one of the electrically conductive layer structures within the stack has an indentation at an interior sidewall of the stack delimiting the respective blind hole,
wherein an innermost portion of the first blind hole tapers from the exposed layer towards a first main surface of the stack into which the first blind hole extends; and/or 
wherein an innermost portion of the second blind hole tapers from the exposed layer towards a second main surface of the stack into which the second blind hole extends.

Claim 2.  (Currently Twice-Amended)  The component carrier according to claim 1, wherein the component carrier is configured as at least one of a sensor [[,]] and a microelectromechanical system.


Claim 7.  (Currently Twice-Amended)	A method of manufacturing a component carrier, the method comprising:
forming a stack comprising at least two electrically conductive layer structures and [[/or]] at least one electrically insulating layer structure;
forming a first blind hole in the stack extending from a first main surface of the stack up to an exposed layer in a central region of the stack;
forming a second blind hole in the stack, extending from a second main surface of the stack opposing the first main surface, up to the exposed layer; and
connecting the exposed layer within the stack between two adhesive layers each arranged on part of a respective one of opposing main surfaces of the exposed layer;
wherein at least one of the electrically conductive layer structures within the stack has an indentation at an interior sidewall of the stack delimiting the respective blind hole,
wherein an innermost portion of the first blind hole tapers from the exposed layer towards a first main surface of the stack into which the first blind hole extends; and/or 
wherein an innermost portion of the second blind hole tapers from the exposed layer towards a second main surface of the stack into which the second blind hole extends.

Claim 16.	(Currently Amended)  The component carrier according to claim 1, 

wherein an outermost portion of the first blind hole tapers from a first main surface of the stack into which the first blind hole extends towards the exposed layer.

Claim 17.	(Currently Amended)  The component carrier according to claim 1, 

wherein an outermost portion of the second blind hole tapers from a second main surface of the stack into which the second blind hole extends towards the exposed layer.


Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 7.
The prior art does not teach or suggest a component carrier and a method of manufacturing a component carrier, comprising: a stack having two electrically conductive layer structure and one insulating layer structure; a partially exposed layer in the stack forming an upper and lower first and second blind holes; at least one of the electrically conductive layer structures has an indentation at an interior sidewall, and wherein an innermost portion of the first blind hole tapers form the exposed layer towards a first main surface of the stack into which the first blind hole extends; in combination with all other features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schriks et al. (US Patent 7514801) discloses an electronic device and method of manufacturing thereof.
Downes (US Patent 7385472) discloses a multi-level printed circuit board interstitial vias.
Schmidt et al. (US Patent 6486394) discloses a process for producing connecting conductors.
Hanson (US Patent 5841075) discloses a method for reducing via inductance in an electronic assembly and article.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847